DETAILED ACTION
Claim Objections
Claim 23 is objected to because of the following informalities:   
On line 5: --configured are oriented-- should be changed to ‘configured to be oriented’.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 10-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Juergen (DE 4224614: Translation included) in view of Thome (EP 2506770) and Burdick (US 3,791,477).
▪ Regarding claims 1 and 10:
Juergen discloses: 
A mobile base (30) integral with a medical imaging machine (Fig. 3);
an air cushion platform configured to: 
generate a layer of pressurized air that directly contacts the ground to form an air cushion (34) between the air cushion platform and the ground when pressurized air is supplied, and 

an apron (33) that surrounds the air cushion platform, wherein the apron is configured to come into contact with the ground to limit air exhaust when the air cushion is formed (¶ 0011); and 
▪ Regarding claim 6: 
Juergen discloses an air re- use system with an air way collecting the air exiting the air cushion (see ¶ 0011 providing for enclosed space 36 which is used to feed air back into the system).
▪ Regarding claims 7, 11, 12: 
Juergen discloses a compressor (¶ 0011) configured to supply the mobile base with pressurized air.
▪ Regarding claims 13-15: 
The air cushion platform comprises a plurality of air tunnels (32) that direct pressurized air, when supplied, toward and in contact with the ground to form the air cushion (34).

▪ Regarding claim 23: The embodiment of Fig. 2 illustrates a plurality of wheels that are configured to be oriented at different angles.  
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include separately orientable wheels in order to provide greater control over the steering of the device.



Thome teaches a medical imaging machine with a mobile base (Fig. 1) with at least one orientable drive wheel (36 - ¶ 0016). 
▪ Regarding claim 4: the drive wheel is driven by at least one motor (traction motors 34, 35 and direction motors 42, 43) the at least one motor coupled to a controller (50) configured to input at least an instruction value on destination, an instructed value on trajectory and data on position of the medical imagining machine, the data on position being provided by at least one sensor (56 optical position sensor – see ¶ 0074), and to generate and output the respective direction and speed for the wheel (¶ 0054).
▪ Regarding claim 16:
¶ 0056 provides for multidirectional wheels capable of moving the device in every direction.
▪ Regarding claims 19 and 20: Thome teaches a freewheel system configured to undergo rotational movement induced by the drive wheels (¶ 0055)
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome in order to provide a well-known driving means (motor) for driving the wheels and to provide a means of precisely positioning the device.


▪ Regarding claims 17-18: 
wherein the wheel is configured to contact the ground when the air cushion platform generates the layer of pressurized air (col. 3, ln. 13-17: indicating that the wheel is in contact with the ground in the presence of pressurized air) and is mounted to a spring (air spring 17).  
Col. 2, ln. 1-4 indicates that the wheel is urged into engagement with the ground.  Accordingly, the modified Jeurgen reference would provide for an apron and wheel that contact the ground when the platform is not supplied with pressurized air.
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome and Burdick in order to stabilize the device when the air cushion is in use and provide a means of raising the wheels to ensure stability of the device when in use by reducing the likelihood of incidental contact between the wheels and the floor.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Juergen in view of Thome and Burdick as applied to claim 7 above, and further in view of Harvey (US 4,417,638).
Juergen, Thome and Burdick disclose as discussed above, but do not directly disclose the placement of the compressor.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome, Burdick and Harvey in order keep all of the components of the device together, by mounting the compressor to the device.
It would have also been obvious to a person having ordinary skill in the art to modify Juergen as taught by Thome, Burdick and Harvey in order to decrease the overall weight of the device.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Juergen in view of Thome and Burdick as applied to claim 1 above, and further in view of Juergen (DE 102005052784 – Juergen II: translation previously provided).
Juergen, Thome and Burdick disclose as discussed above, but do not directly disclose a sensor to measure the distance from the ground, or a regulation system.
Juergen II teaches a mobile base for a medical device (Fig. 1) which includes a sensor configured to measure a distance between the air cushion platform and the ground (¶ 0015) and a regulation system configured to control the layer of pressurized air (¶ 0015: providing for the measurements from the sensors to be forwarded to the control, which regulates the distance via the pressure in the air cushions.  This process indicates that the distance is continually fed to the controller).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Juergen as taught by Thome, .

Response to Arguments
Applicant's arguments filed 11/16/21 have been fully considered but they are not persuasive.  The arguments were made with respect to the claims, as amended.  The amended portion of the claims that refer to the drive wheel being disposed within the air cushion platform is addressed by the incorporation of the Burdick reference, as provided above.
Regarding claims 3, 17 and 18: Examiner notes that the above rejection, including the Burdick reference, addresses each of the claim elements presented in the claims.
Regarding claim 22:  Examiner respectfully disagrees with Applicant.  The Jeurgen II reference provides for regulation of the cushion height via the sensors.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
February 12, 2022

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611